UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54344 THE BRAINY BRANDS COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 30-0457914 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 460 Brogdon Road, Suite 400 Suwanee, GA (Address of principal executive offices) (Zip Code) (678) 762-1100 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Indicated the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date, 39,461,706 shares of common stock are issued and outstanding as of November 20, 2011. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements F-1 Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 F-3 Consolidated Statements of Operations for the Threeand NineMonths Ended September 30, 2011 and 2010 F-4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 F-5 Notes to Unaudited Consolidated Financial Statements F-6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 4 Controls and Procedures. 10 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 11 Item 1A. Risk Factors. 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Defaults Upon Senior Securities. 11 Item 4. (Removed and Reserved) 11 Item 5. Other Information. 11 Item 6. Exhibits. 12 3 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Statements in this quarterly report may be “forward-looking statements.” Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on current expectations, estimates and projections about our business based, in part, on assumptions made by management. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may, and are likely to, differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those risks discussed from time to time in this report and in other documents which we file with the Securities and Exchange Commission, including the risks described under “Risk Factors,” in our annual report for the year ended December 31, 2010, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this report and in other documents which we file with the Securities and Exchange Commission. In addition, such statements could be affected by risks and uncertainties related to our ability to raise any financing which we may require for our operations, competition, government regulations and requirements, pricing and development difficulties, our ability to make acquisitions and successfully integrate those acquisitions with our business, as well as general industry and market conditions and growth rates, and general economic conditions. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of the filing of this quarterly report, except as may be required under applicable securities laws. 4 Item 1. Financial Statements THE BRAINY BRANDS COMPANY, INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 F-1 The Brainy Brands Company, Inc. and Subsidiary Notes to Consolidated Financial Statements - unaudited September, 2011 and 2010 Page(s) Consolidated Balance Sheets as September 30, 2011 and December 31, 2010 F-3 Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2011 and 2010 F-4 Consolidated Statements of Cash Flows For the Nine MonthsEnded September 30, 2011 and 2010 F-5 Notes to Consolidated Financial Statements F-6- F-15 F-2 THE BRAINY BRANDS COMPANY, INC. AND SUBSIDIARY Consolidated Balance Sheets September 30, 2011 December 31, 2010 (unaudited) Assets Assets: Cash $ $ Restricted cash - Accounts receivable, net of allowance for doubtful accounts of $227 and $1,547, respectively Inventory, net Prepaid expenses and other Total Current Assets Debt issuance costs, net Property and equipment, net Intangible assets, net Total Assets $ $ Liabilities and Shareholders' Deficit Liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Convertible notes payable - net - in default - Other current liabilities Derivative liabilites - TotalCurrent Liabilities Convertible notes payable - net Derivative liabilities Total Long-Term Liabilities Total Liabilities Shareholders' Deficit Preferred stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 160,000,000 shares authorized, 39,461,700 and 32,699,986 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ See accompanying Notes to Consolidated Financial Statements F-3 THE BRAINY BRANDS COMPANY, INC. AND SUBSIDIARY Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 As Restated Revenues Product sales, net of discounts $ Licensing income Total Revenues Cost of Sales Gross Profit Operating Expenses Selling, general and administrative expenses Depreciation and amortization Total Operating Expenses Loss from Operations ) Other Income (Expense) Gain on settlement of debt - - Legal settlement income - - - Derivative expense ) - ) Change in fair market value of derivative liability - ) - Interest income 3 ) Interest expense ) Total Other Income (Expense) ) ) Net Income (Loss) $ ) $ $ ) $ Net Income (Loss) per Common Share - Basic and Diluted $ ) $ $ ) $ Weighted Average Number of Common Shares Outstanding See accompanying Notes to Consolidated Financial Statements F-4 THE BRAINY BRANDS COMPANY, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, 2011 September 30, 2010 (As Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net income loss $ ) $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of debt issuance costs - Amortization of debt discount - Change in fair market value derivative liability - Derivative expense - Extinguishment of debt ) Changes in operating assets and liabilities: (Increase) Decrease in: Accounts receivable ) ) Inventory ) ) Prepaid expenses and other ) Increase (Decrease) in: Accounts payable and accrued expenses Deferred revenue ) Other current liabilities ) - Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of long-term assets ) - Net Cash Used in Investing Activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from convertible notes Proceeds from the release of cash restriction Repayment of related party receivable - Net Cash Provided By Financing Activities Net Increase (Decrease) in Cash ) Cash - Beginning of Period Cash - End of Period $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Cash Paid During the Period for: Income Taxes $
